334 A.2d 225 (1975)
NOBLE J. DICK, INC., a Pennsylvania Corporation, Defendant Below, Appellant,
v.
William WARBURTON et al., Plaintiff, Defendants and Third-Party Defendant Below, Appellees.
Supreme Court of Delaware.
Argued February 18, 1975.
Decided March 4, 1975.
David Snellenburg, II, Wilmington, for appellant.
William F. Taylor and Jack B. Jacobs, Young, Conaway, Stargatt & Taylor, Wilmington, for Phoenix Steel Corp., appellee.
James T. McKinstry, Richards, Layton & Finger, Wilmington, for E. W. Bliss Co., appellee.
Before DUFFY and McNEILLY, JJ., and WALSH, Judge.
PER CURIAM:
This appeal brings up for review an order of the Superior Court, entered on cross-motions for summary judgment. The effect of the order is to validate an indemnification agreement and defer until trial the legal significance of a release.
We approve the analysis by the Superior Court of the indemnity agreement. 321 A.2d 345 (1973). The agreement clearly and unequivocally requires the contractor to indemnify the owner and the prime contractor against any liability for their own negligence, respectively. In brief, the agreement meets the tests stated in All-State Inv. and Sec. Agcy., Inc. v. Turner Const. Co., Del.Supr., 301 A.2d 273 (1972), and State v. Interstate Amiesite Corp., Del.Supr., 297 A.2d 41 (1972).
The Court deferred a ruling on the legal significance of the release given by the contractor to the prime contractor until after trial. We cannot say as a matter of law it was error to do so.
Affirmed.